Mr. Justice Jones:
I concur in the result. I do not think there was a particle of evidence to sustain the second cause of action, and the motion for nonsuit as to that cause of action should have been granted. Moreover, I am satisfied that injury resulting from a storm which suddenly arose after plaintiff voluntarily left the depot, is too remote from the alleged negligence of the defendant, which was failure to provide transportation. Such injury is the result of an efficient intervening cause, and is not the natural and proximate result of the alleged negligence, any more than if some one had robbed or injured her on her way from the depot.